 


110 HR 6639 IH: Federal Agency Performance Review and Efficiency Act
U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6639 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2008 
Mr. Jordan of Ohio introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend the Inspector General Act of 1978 to require annual reviews by Inspectors General of the operations, efficiency, and effectiveness of Federal programs. 
 
 
1.Short titleThis Act may be cited as the Federal Agency Performance Review and Efficiency Act. 
2.Annual Inspector General performance reviews of Federal programs and agencies 
(a)Principal dutySection 4 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— 
(1)by redesignating subsections (a), (b), (c), and (d) as subsections (b), (c), (d), and (e), respectively; 
(2)by inserting before subsection (b) (as so redesignated) the following new subsection: 
 
(a)It shall be the principal duty and responsibility of each Inspector General, with respect to the establishment within which his Office is established, to review annually the operations, efficiency, and effectiveness of all Federal programs within such establishment and submit to the Congress and the President not later than September 1 of each year recommendations, accompanied by proposed legislation, on whether an abolishment, reorganization, consolidation, or transfer of existing Federal programs and agencies is necessary— 
(1) to reduce Federal expenditures; 
(2)to increase efficiency of government operations; 
(3)to eliminate overlap and duplication in Federal programs and offices; 
(4)to abolish agencies or programs that no longer serve an important governmental purpose; and 
(5)to identify reductions in amounts of discretionary budget authority or direct spending that can be dedicated to Federal deficit reduction.; and 
(3)in subsection (c)(1) (as so redesignated), by striking (a)(1) and inserting (b)(1). 
(b)Conforming amendmentsThe Inspector General Act of 1978 (5 U.S.C. App.) is further amended— 
(1)in section 8(d), by striking section 4(d) and inserting section 4(e); and 
(2)in section 8D(k)(2)(A), by striking section 4(d) and inserting section 4(e). 
 
